Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations of a first insulating structures over the fin on opposing first sides of the gate stack; and second insulating structures on opposing second sides of the gate stack, wherein the second insulating structures are interposed between the first insulating structures,  wherein the opposing first sides of the gate stack are free of the second insulating structures, wherein an upper surface of the first insulating structures is level with an upper surface of the second insulating structures. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 2-7 depend from this claim and are allowable for at least that reason.
Claim 8 recites the limitations a first insulating structure and a second insulating structure over the fin and on opposing sides of the gate electrode; a third insulating structure and a fourth insulating structure along the first longitudinal axis, wherein the third insulating structure and the fourth insulating structure are interposed between the first insulating structure and the second insulating structure; and  gate dielectric layer interposed between the gate electrode and the fin, wherein the gate dielectric layer extends below the third insulating structure and the fourth insulating structure. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 9. 12-16, 21, and 22 depend from this claim and are allowable for at least that reason.
A terminal disclaimer filed 12/15/21 has overcome the double patenting rejection for claim 15. Claims 16-20 depend from this claim and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897